Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 17, 2020

                              No. 04-19-00337-CR & 04-19-00338-CR

                                      Ronald Edward WILSON,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2016CR6020, 2018CR1609
                         Honorable Kevin M. O'Connell, Judge Presiding


                                            ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there are no meritorious
issues to raise on appeal. Counsel sent copies of the brief and motion to withdraw to appellant
and explained appellant’s rights to review the record, file a pro se brief, and file a pro se petition
for discretionary review if this court determines the appeal is frivolous. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter advised appellant to
immediately file a motion in this court to review the appellate record, and counsel enclosed a
form motion for this purpose. See id.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court. If appellant desires to file
a pro se brief, we order that he do so on or before February 18, 2019.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court